
	
		I
		112th CONGRESS
		1st Session
		H. R. 2121
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. Burton of
			 Indiana, and Mr.
			 Rohrabacher) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To deny the entry into the United States of certain
		  members of the senior leadership of the Government of the People’s Republic of
		  China and individuals who have committed human rights abuses in the People’s
		  Republic of China, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 China Democracy Promotion Act of
			 2011.
		2.Denial of entry
			 into the United States of the senior leadership of the Government of the
			 People’s Republic of China and individuals who have committed human rights
			 abuses in the People’s Republic of ChinaNotwithstanding any other provision of law,
			 the President may exercise the authority under section 212(f) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(f)) to deny the entry into the
			 United States of any alien who—
			(1)holds a position
			 in the senior leadership of the Government of the People’s Republic of
			 China;
			(2)is an immediate
			 family member of a person inadmissible under paragraph (1);
			(3)through his or her
			 business dealings with senior leadership of the Government of the People’s
			 Republic of China derives significant financial benefit from policies or
			 actions, including human rights abuses or corruption, that undermine or injure
			 democratic institutions or impede the transition to democracy in the People’s
			 Republic of China;
			(4)has participated
			 in the imposition of the People’s Republic of China’s coercive birth limitation
			 policy;
			(5)has participated in the violent repression
			 or any other form of persecution of Tibetans, Uyghurs, Mongolians, or any other
			 ethnic minority;
			(6)has participated
			 in the trafficking of North Korean refugees or the forcible return to North
			 Korea of such refugees, knowing that such refugees will be persecuted upon
			 their return; or
			(7)is a member of any
			 branch of the security or law enforcement services of the People’s Republic of
			 China and has participated in the violent repression, imprisonment, torture, or
			 any other form of persecution of any individual in violation of the human
			 rights of such individual, including—
				(A)members or leaders
			 of religious groups;
				(B)democracy
			 advocates, organizers, or demonstrators;
				(C)individuals or
			 members of organizations or public interest law firms involved in human rights
			 defense or advocacy or public interest issues;
				(D)workers’ rights
			 advocates; or
				(E)individuals
			 involved in independent media, journalists, or Internet users.
				
